Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   AROUND THE CLOCK A/C SERVICE,                                CASE NO.: 0:19-cv-62437-KMM
   LLC,                                                         Magistrate Judge Hunt
                 Plaintiff,
   vs.

   ANTHONY PERERA, DOUGLAS
   PERERA, SR., and AIR PROS, LLC,

                     Defendants.
   ___________________________________/

                    CORRECTED1 REPLY MEMORANDUM SUPPORTING
                         THE PERERAS’ MOTION TO DISMISS

          Defendants, Anthony Perera, and Douglas Perera, Sr. (collectively, the “Pereras”)

   respectfully file this Reply in Support of the Pereras’ Motion to Dismiss Plaintiff Around the Clock

   A/C Service, LLC’s (“ATC”) First Amended Complaint (“Amended Complaint) [ECF No. 24].

   I.     INTRODUCTION.

          Rather than conceding that it failed to include sufficient factual allegations necessary to

   establish plausible claims against the Pereras, individually, ATC instead requests that this Court

   apply the wrong legal standard in an effort to avoid dismissal. However, the Supreme Court

   expressly abrogated the legal standard ATC would have this Court apply. When the proper legal

   standard is applied, the only conclusion to be drawn is that the Amended Complaint fails to present

   sufficient, non-conclusory factual allegations directed to the Pereras, individually, to survive

   dismissal.




   1
     The Pereras’ original Reply Memorandum [ECF No. 35] was inadvertently filed with the
   incorrect title. This filing, which is substantively the same, corrects that clerical error.
   Undersigned counsel apologizes for any confusion associated with the clerical error.
                                                    1
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 2 of 10
                                                                        Case No. 0:19-cv-62437-KMM


          Similarly, ATC argues that its Amended Complaint is not a shotgun pleading because it

   does not reincorporate each and every allegation into each successive claim. Such an argument

   overlooks that the Eleventh Circuit has identified four different types of shotgun pleadings, and

   the fact that the Amended Complaint may not fall into one category of shotgun pleading does not

   prevent it from being one of the other types of shotgun pleading that the Eleventh Circuit has

   repeatedly condemned.

          Ultimately, no amount of argument is sufficient to spare the Amended Complaint from its

   fate under binding precedent. Since the Amended Complaint fails to contain sufficient, non-

   conclusory factual allegations to support a claim against the Pereras, individually, and since the

   Amended Complaint is a shotgun pleading, the Amended Complaint must be dismissed or the

   Pereras, individually, must be dismissed from this action.

   II.    ARGUMENT.

          A.      The Supreme Court abrogated Conley.

          ATC attempts to justify its lack of sufficient factual allegations by resorting to Conley v.

   Gibson, 335 U.S. 41, 45, 78 S. Ct. 99, 102, 2 L. Ed. 2d 80 (1957). Indeed, ATC argues that “[a]

   complaint should be not be dismissed for failure to state a claim unless it appears beyond doubt

   that the pleading can prove no set of facts in support of his claim which would entitle him to relief,”

   see Opposition [ECF No. 34], at pp. 3-4, and ATC cites to Conley. However, Conley has not been

   good law for more than a decade, as the Supreme Court expressly abrogated Conley in Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L. Ed. 2d 929 (2007).

          In Twombly, the Supreme Court squarely addressed Conley’s often misunderstood “no set

   of facts” language in the course of explicitly rejecting and retiring that “standard”:

               We could go on, but there is no need to pile up further citations to show
               that Conley's “no set of facts” language has been questioned, criticized, and

                                                     2
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 3 of 10
                                                                         Case No. 0:19-cv-62437-KMM


                  explained away long enough. …[A]fter puzzling the profession for 50
                  years, this famous observation has earned its retirement. The phrase is best
                  forgotten as an incomplete, negative gloss on an accepted pleading
                  standard….

   Twombly, 550 U.S. at 561-63 (internal citations omitted). The abrogated Conley decision does not

   permit ATC to avoid complying with the Twombly/Iqbal pleading standard.2 Thus, as required by

   Twombly/Iqbal, ATC must allege sufficient, non-conclusory factual allegations directed to the

   Pereras, individually, to establish plausible claims against each of them. Having failed to include

   sufficient factual allegations, the claims against the Pereras, individually, must be dismissed from

   this action.

           B.        Contrary to ATC’s suggestion, courts in this District dismiss individual
                     defendants in Lanham Act claims where the complaint fails to satisfy
                     Twombly/Iqbal pleading standards.

           Contrary to ATC’s arguments, courts in this District do not “routinely refuse[] to dismiss

   at the pleadings stage Lanham Act claims against individual defendants who were decisionmakers

   (sic) for an infringing corporate entity.” See Opposition [ECF No. 34], at p. 6. Where, as here, the

   complaint fails to include sufficient, non-conclusory factual allegations to establish individual

   liability, courts in this District have dismissed the individual defendants.

           Following the Twombly/Iqbal pleading standard, courts in this District have dismissed

   Lanham Act claims against individual defendants where the complaint only alleged conclusory

   allegations as to individual liability. See, e.g., Blue Water Innovations, LLC v. Fettig, No. 18-

   60671-CIV, 2019 WL 1904589, at *6 (S.D. Fla. Mar. 8, 2019) (dismissing Lanham Act counts

   against individual defendant where there were no facts to support the plaintiff’s threadbare

   allegations that the individual defendant “orchestrated all of the acts complained of.”); Garcia v.


   2
    Likewise, ATC’s reliance on decisions such as Sobe News, Inc. v. Penrod Bros, Inc., 2006 WL
   8433574 (S.D. Fla. Aug. 11, 2006), which relied upon the abrogated Conley “standard,” is
   misplaced.
                                                       3
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 4 of 10
                                                                       Case No. 0:19-cv-62437-KMM


   Gravity Interactive, Inc., No. 10-62162-CIV, 2011 WL 13214329, at *3 (S.D. Fla. July 21, 2011)

   (“Although Plaintiff alleges that THQ directed and controlled THQ*ICE’s actions, this is nothing

   more than a formulaic, conclusory statement. The Complaint fails to sets forth any facts for this

   Court to infer that THQ knew about, and actively participated in, or directed THQ*ICE’s allegedly

   illegal conduct.”); Living Color Enterprises, Inc. v. New Era Aquaculture, Ltd., No. 14-62216-

   CIV, 2015 WL 1526177, at *4 (S.D. Fla. Apr. 3, 2015) (factual allegations, if true, did not show

   that the individuals were the moving force behind the alleged infringing acts). Courts in this

   District are not unique in this regard, and other courts have dismissed Lanham Act claims against

   individuals where the pleading did not satisfy Twombly/Iqbal pleading standards. See, e.g.,

   Deckers Outdoor Corp. v. Bright Trading Corp., No. LACV1400198JAKJEMX, 2014 WL

   12564124, at *3 (C.D. Cal. Apr. 28, 2014) (“The Complaint sets forth only the bare legal assertion

   that the Individual Defendants were the active, conscious, moving forces behind the alleged

   Lanham Act violations. It does not contain any specific factual allegations regarding the alleged

   role of either of the Individual Defendants in the decisions to engage in the alleged infringing acts

   by the entities.”).

           The Amended Complaint is devoid of factual allegations from which this Court could

   reasonably infer that there is anything more than the mere possibility that the Pereras were the

   moving force behind Air Pros’ alleged infringement. If, as ATC contends, the Herald article

   permits this Court to reasonably infer that “Anthony Perera is an owner/operator and the President

   of Air Pros, presents himself as a marketer, and recognizes [ATC] as his competitor,” Opposition

   [ECF No. 34], at p. 5, such allegations are nonetheless insufficient. Even overlooking the problems




                                                    4
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 5 of 10
                                                                       Case No. 0:19-cv-62437-KMM


   with ATC’s position in this regard3, the Pereras’ status as an owner/operator, one of the Pereras

   having experience in marketing, and knowledge of ATC, does not warrant the inference that the

   Pereras either had a role in, participated in, approved, or were the moving force behind Air Pros’

   allegedly infringing conduct. Rather, such facts are merely consistent with the Pereras’ potential

   liability and therefore stops short of rendering such a claim plausible.4

          Indeed, the Amended Complaint is devoid of factual allegations explaining how the Pereras

   were the primary movant behind, or even involved in, the decision to use “air around the clock” in

   Air Pros marketing so as to support an inference of plausibility. Likewise, the Amended Complaint

   is devoid of any allegation that the Pereras knew of the infringing activity.

          A pleading is not deemed to have met the requisite standard merely because the plaintiff

   argues that its pleading states a claim that is “plausible.” Determination of plausibility is “a

   context-specific task that requires the reviewing court to draw on its judicial experience and

   common sense.” Kissner v. McDonald’s Corp., No. 18-CV-61026-WPD, 2018 WL 5832979, at

   *3 (S.D. Fla. Nov. 2, 2018). In this context, the Eleventh Circuit’s opinion in Chanel v. Italian

   Activewear of Florida, 931 F.2d 1472 (11th Cir. 1991), is perhaps instructive. In Chanel, the

   Eleventh Circuit noted that

              [m]erely selling the [infringing] items cannot turn [the individual
              defendant] into a moving, active, conscious force who caused the
              infringement; if it did, the entire sales force of infringing companies would
              be personally liable. The individual liability standard does not ask whether
              the individual participated or engaged in some infringement act; instead, it
              asks whether he actively participated as a moving force in the decision to

   3
     As explained in the Motion to Dismiss, the Herald article author’s independent editorial
   commentary cannot be attributed to the Pereras. See Motion to Dismiss [ECF No. 31], at p. 9.
   ATC does not refute this point or provide any case law to the contrary.
   4
     ATC appears to recognize the weakness of its position and instead improperly attempts to shift
   the burden to the Pereras to show how they were not the moving force behind the infringing
   conduct of their company. However, it is ATC’s burden to establish that liability is plausible. It is
   not the Pereras burden to establish that liability is not possible.
                                                    5
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 6 of 10
                                                                       Case No. 0:19-cv-62437-KMM


               engage in the infringing acts, or otherwise caused the infringement as a
               whole to occur.

   Chanel, 931 F.2d at 1478, fn. 8.

          Since the Amended Complaint does not contain sufficient, non-conclusory allegations to

   satisfy current pleading standards as it relates to the individual defendants, this Court should do as

   other courts in this District have done, and dismiss ATC’s claims against the Pereras, individually.

          C.      The other authority cited in the Opposition in inapposite.

          In its Opposition, ATC cites a number of other cases which are factually distinguishable

   and therefore inapposite.

          In Wholesale Stone, LLC v. Stone-Mart Marble & Travertine Grp. LLC, No. 13-24342-

   CIV, 2014 WL 11906611 (S.D. Fla. Mar. 10, 2014), Judge Altonaga recognized that the allegation

   that one of the individual defendants was using the corporate form as a mere instrumentality was

   conclusory, but found that dismissal was not warranted because there were concrete allegations

   that the individual personally registered the infringing websites, personally chose the names of the

   infringing domains and trademarks, had knowledge of the plaintiff’s registered marks and

   domains, personally decided to use the domain names in interstate commerce, and personally chose

   a confusingly similar design. Id. at *3. However, Judge Altonaga dismissed the claims against

   other unnamed individual defendants because, in part, there were no allegations concerning “what

   acts each one took evidencing each one directed, controlled, ratified, participated in or was the

   moving force behind the infringement.” Id. While the Amended Complaint identifies the Pereras,

   there is simply no non-conclusory factual allegation concerning what actions they took form which

   this Court could infer that they directed, participated in, ratified, or were the moving force behind

   the infringement.




                                                     6
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 7 of 10
                                                                        Case No. 0:19-cv-62437-KMM


          Other cases on which ATC relies involve specific factual allegations demonstrating the

   involvement of the individual defendants. See e.g. Ares Def. Sys., Inc. v. Karras, No.

   615CV1107ORL22DAB, 2016 WL 7042957, at *5 (M.D. Fla. Mar. 10, 2016), report and

   recommendation adopted, No. 615CV1107ORL22DAB, 2016 WL 1554127 (M.D. Fla. Apr. 18,

   2016) (defendant allegedly established the interactive website in his name, and signed the

   trademark applications); Y.Z.Y., Inc. v. Azmere USA Inc., No. 13-20229-CIV, 2013 WL 12096354,

   at *2 (S.D. Fla. Oct. 17, 2013) (defendant actively participated in the purchase, marketing, sale

   and distribution of counterfeit products, and supervised and directed the infringing activity);

   Gibson v. Resort at Paradise Lakes, LLC, No. 8:16-CV-791-T-36AAS, 2017 WL 3421532, at *3

   (M.D. Fla. Aug. 9, 2017) (defendant had decision-making authority for the promotional activities

   at issue in the complaint); Scar Heal, Inc. v. JJR Media, Inc., No. 8:14-CV-733-T-33AEP, 2014

   WL 3586500, at *4 (M.D. Fla. July 8, 2014) (the individual defendant controlled and directed the

   company’s activities since its inception).

          These actions involve pleadings containing far more specific allegations than the ones in

   the instant case directed against the Pereras, individually. As such, the case law that ATC cites is

   factually distinguishable, and it does not justify departing from the approach that courts in this

   District routinely take in cases such as this one. See, e.g., Section II.B. supra.

              D. The Amended Complaint is a shotgun pleading under binding precedent.

          Binding precedent recognizes “four rough types or categories of shotgun pleadings.”

   Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015). The

   Amended Complaint falls into two, if not three, of the recognized categories: (1) alleging

   conclusory, vague, and immaterial facts not obviously connected to any particular cause of action;

   (2) failing to specify which defendant is responsible for which acts or omissions; and



                                                      7
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 8 of 10
                                                                      Case No. 0:19-cv-62437-KMM


   (3) incorporating by reference all preceding counts (the Pereras concede that ATC’s

   reincorporation of forty-three (43) paragraphs into each claim is not precisely the same as

   reincorporating all paragraphs from each successive claim, but given the variation in the claims

   asserted, the reincorporation has roughly the same effect)5. Where a complaint falls into even one

   of these categories, dismissal is warranted. Here, where the Amended Complaint falls into more

   than one of the categories, the pleading deficiencies have a compounding effect and leave the

   Pereras in the dark as to their alleged conduct at issue.

          The Pereras respectfully suggest that this Court’s decision in Genesis NYC Enterprises,

   Inc. v. JAI Grp., SA, No. 1:15-CV-23877-KMM, 2016 WL 1588397 (S.D. Fla. Apr. 20, 2016) is

   instructive. In Genesis, this Court found that the complaint suffered from multiple types of shotgun

   pleading and therefore failed to put the defendants on notice. For example, the complaint failed to

   distinguish precisely what each defendant was alleged to have done. Id. at *3. While the complaint

   initially focused on only one defendant’s alleged conduct, all subsequent allegations and each

   count confusingly referred to the defendants collectively. Id. This Court rejected the plaintiff’s

   argument that the conclusory allegation that one of the defendants acted with the knowledge and



   5
     While Weiland recognizes the incorporation of prior counts is a consideration in whether a
   pleading is an improper shotgun pleading, it did not explicitly hold it as a requirement. Rather,
   Weiland found that the complaint was not a shotgun pleading largely because it was not difficult
   to determine which of the 49 factual allegations applied to which of the counts. Id. at 1324-25; see
   also Ace Tree Surgery, Inc. v. Terex Corp., No. 1:16-CV-00775-SCJ, 2017 WL 1836307, at *3
   (N.D. Ga. Feb. 21, 2017) (distinguishing Weiland partly because was in part because the factual
   allegations in Weiland were separated into three subsections roughly applicable to each claim).
   Courts within the Eleventh Circuit have found merely incorporating the same allegations into each
   count to be improper. See Kaniadakis v. Exec. Bd. of Directors, No. 8:17-CV-419-EAK-TBM,
   2018 WL 4568871, at *5 (M.D. Fla. Jan. 26, 2018) (improper shotgun pleading where the plaintiff
   “improperly incorporates by reference all eighty-one paragraphs of factual allegations into each of
   the five counts . . ..”); Family Watchdog, LLC v. Schweiss, No. 609-CV-296-ORL-28GJK, 2009
   WL 2151152, at *7 (M.D. Fla. July 13, 2009) (shotgun pleading where the complaint incorporated
   all factual allegations into each count and then lumped all defendants together).

                                                     8
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 9 of 10
                                                                        Case No. 0:19-cv-62437-KMM


   participation of the other was sufficient to provide notice. Id. The fact that many of the allegations

   were threadbare recitals of the elements supported by conclusory statements further compounded

   this failure. Id.

           Like Genesis, the Amended Complaint does not identify what each of the individual

   defendants is alleged to have done. Rather, the vast majority of the general allegations, and each

   allegation recited in each count, refers to the “Defendants” collectively.6 For example, it is unclear

   whether ATC claims the Pereras are liable for personally using the mark or are liable for Air Pros

   infringement based on their role in Air Pros. To this end, allegations in the Amended Complaint

   are contradictory. Compare, e.g., Amended Complaint [ECF No. 24], ¶ 30 (alleging that Anthony

   Perera was a moving force behind the use of ATC’s mark because he identifies himself as the

   marketer for Air Pros) with ¶ 32 (alleging that Defendants collectively used an exact reproduction

   of Plaintiff’s mark in connection with their air conditioning services).

           The shotgun nature of the Amended Complaint is also highlighted by ATC’s failure to

   adequately allege how the Pereras are individually liable other than through conclusory and

   threadbare allegations that the Pereras are the “moving force” behind the infringement. See Cluck-

   U Chicken, Inc. v. Cluck-U Corp., No. 8:15-CV-2274-T-MAP, 2017 WL 10275959, at *1 (M.D.

   Fla. Jan. 11, 2017) (“Also concerning is that Cluck-U Corp. does not distinguish its allegations

   against Plaintiff Tartaglia from its allegations against Plaintiff Cluck-U Chicken, Inc., despite that

   it would be required to prove either different or additional facts to hold an individual liable for

   actions taken on behalf of a corporation than it would be required to prove to hold the corporate




   6
    Further, it is not always clear whether Plaintiff actually intends to bring a particular count against
   all Defendants. For example, while counts III and IV refer to “Defendants” collectively, ATC then
   goes on to use the pronoun “its” which would indicate a claim only against Air Pros and not the
   Pereras. See Amended Complaint, ¶¶ 59, 62.
                                                     9
Case 0:19-cv-62437-KMM Document 36 Entered on FLSD Docket 01/21/2020 Page 10 of 10
                                                                       Case No. 0:19-cv-62437-KMM


   entity liable.”). ATC further compounds these failures by incorporating each and every general

   factual allegation into each count without regard for its relevancy to the specific causes of action.

   At the risk of stating the obvious, the Amended Complaint contains four separate and distinct

   causes of action, and yet, each claim reincorporates all forty-three (43) paragraphs from the

   “Factual Background” without regard for whether the allegations are relevant to each specific

   cause of action.

           Accordingly, the Amended Complaint is a shotgun pleading within the Eleventh Circuit’s

   definitions, and as such, should be dismissed.

   III.    CONCLUSION.

           Based on the foregoing, the Pereras respectfully request this Court dismiss the First

   Amended Complaint, or in the alternative, that the Court dismiss the Pereras, individually, from

   this action.

                                                 Respectfully submitted,

                                                       s/ Samuel A. Lewis
                                                 By:___________________________
                                                    James A. Gale / Fla. Bar No. 371726
                                                    E-mail: jgale@cozen.com
                                                    Samuel A. Lewis / Fla. Bar No. 55360
                                                    E-mail: slewis@cozen.com
                                                    Matthew N. Horowitz / Fla. Bar No. 98564
                                                    E-mail: mhorowitz@cozen.com
                                                    COZEN O’CONNOR
                                                    Southeast Financial Center
                                                    200 South Biscayne Blvd., 30th Floor
                                                    Miami, Florida 33131
                                                    Telephone: 305-358-5001

                                                     Counsel for Defendants




                                                    10
